COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00344-CV


IN RE A.K.                                                           RELATOR


                                     ------------

                           ORIGINAL PROCEEDING
                         TRIAL COURT NO. CV13-1430

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and all

related filings and is of the opinion that relief should be denied. Accordingly,

relator’s petition for writ of mandamus is denied.

                                                     PER CURIAM

PANEL: LIVINGSTON, C.J.; WALKER and GABRIEL, JJ.

DELIVERED: December 11, 2014




      1
       See Tex. R. App. P. 47.4, 52.8(d).